Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159175-6 & (234)(236)(243)                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem
    (244)(245)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  IVY ALICE WIMMER, f/k/a IVY ALICE                                                                    Richard H. Bernstein
  MONTANO,                                                                                             Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159175, 159176
                                                                    COA: 340339, 340830
                                                                    Oakland CC: 2012-802216-DO
  MARIO ALLAN MONTANO,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the December 4, 2018 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motions to correct the record and for other relief
  are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
         b1010
                                                                               Clerk